IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40273

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 567
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 5, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
BRIAN ELLIOTT HOGUE,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and sentence of six years, with no minimum period of
       confinement, for possession of sexually exploitative material, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Brian Elliott Hogue pled guilty to possession of sexually exploitative material. Idaho
Code § 18-1507A, 18-1507. The district court sentenced Hogue to a term of six years, with no
minimum period of confinement, to be served consecutively to his sentence in another case.
Hogue appeals asserting that the district court abused its discretion by imposing an excessive
sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hogue’s judgment of conviction and sentence are affirmed.




                                                   2